FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                   May 30, 2013
                                   TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                   Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 13-6019
 v.                                            (D.C. No. 5:96-CR-00108-C-2)
                                                       (W.D. Okla.)
 ERIC WILLIAM BLY,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      A district court generally has no authority to modify a term of

imprisonment after it has been imposed. 18 U.S.C. § 3582(c). But this general

rule isn’t without exceptions. Relevant for our purposes here, a district court may

reduce a term of imprisonment if the defendant’s sentence was based on a

sentencing range later lowered by an amendment to the guidelines and the




      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order is not binding precedent except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
reduction is otherwise consistent with the guidelines’ policy statements. See id.

§ 3582(c)(2); United States v. McGee, 615 F.3d 1287, 1292 (10th Cir. 2010).

      Eric Bly argues that he is entitled to relief under this standard. But the

district court disagreed and so must we, if for a slightly different reason. Mr. Bly

bases his eligibility for a sentencing reduction on Amendment 599 to the

sentencing guidelines issued by the United States Sentencing Commission. See

U.S.S.G. app. C, vol. II, amend. 599, at 69. By its terms, however, Amendment

599 purports to amend only § 2K2.4 of the sentencing guidelines and that

provision, in turn, applies only to convictions arising under 18 U.S.C. §§ 844(h),

924(c), or 929(a). See U.S.S.G. § 2K2.4. The problem for Mr. Bly is that he was

not convicted of any offense under those provisions and so is not eligible for any

relief Amendment 599 might have to offer.

      Mr. Bly is right to point out that § 2K2.4 addresses certain firearms

offenses and he himself does have a firearm conviction under § 922(g)(1). But by

its terms § 2K2.4 does not apply to all firearm offenses, only those arising under

§§ 844(h), 924(c), or 929(a). Because § 2K2.4 doesn’t apply to his convictions,

neither can Amendment 599, and Mr. Bly is ineligible for relief. See United

States v. Friend, 303 F.3d 921, 922 (8th Cir. 2002) (holding “Amendment 599

applies only to 18 U.S.C. § 924(c) . . . convictions, and not to § 922(g)

convictions”); United States v. Abreu, 33 F. App’x 399, 401 (10th Cir. 2002)




                                        -2-
(unpublished) (holding Amendment 599 inapplicable because defendant’s three

convictions did not implicate 18 U.S.C. §§ 844(h), 924(c), or 929(a)).

      We grant Mr. Bly’s motion to proceed in forma pauperis and affirm the

judgment of the district court.



                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                       -3-